Case 19-12624-jkf      Doc 47    Filed 10/10/19 Entered 10/10/19 22:39:13    Desc Main
                                 Document      Page 1 of 5



                       UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                      :
                                            :
Vincenzo Tucciarone, Sr.,                   :   Ch. 12
                                            :
       Debtor.                              :   19-12624-JKF


                                 NOTICE OF SUBPOENA

TO:

Agrarian Associates, Inc.                       Bank of America
411 Chestnut St.                                4909 Savarese Circle
Lebanon, PA 17042                               Fl1-908-01-50
                                                Tampa, FL 33634


Agrarian Associates, Inc.
327 Cumberland St., 1st Fl.                     Brian Pedrick, President
Lebanon, PA 17042-5310                          Agrarian Associates, Inc.
                                                327 Cumberland St.
                                                Lebanon, PA 17042

Andrew Hoffman, Dean
School of Veterinary Medicine
New Bolton Center                               CACH, LLC
382 W. Street Rd.                               Resurgent Capital Services
Kennett Square, PA 19348                        PO Box 10587
                                                Greenville, SC 29603-0587


Andrew Hoffman, Dean
U of Penn School of Veterinary Medicine         Capital One
3800 Spruce St.                                 Attn: Bankruptcy
Philadelphia, PA 19104                          Po Box 30285
                                                Salt Lake City, UT 84130


Andy Cecere, President and CEO
US Bank                                         Chase Bank, USA
800 Nicollet Mall                               3700 Wiseman Blvd.
Minneapolis, MN 55402                           San Antonio, TX 78251
Case 19-12624-jkf      Doc 47    Filed 10/10/19 Entered 10/10/19 22:39:13       Desc Main
                                 Document      Page 2 of 5



Citi
Citicorp/ Attn: Centralized Bankruptcy          Gilbert S. Kahn, Dean
Po Box 20507                                    U of Penn School of Veterinary Medicine
Kansas City, MO 64195                           3800 Spruce St.
                                                Philadelphia, PA 19104


Citibank
PO Box 790034                                   Howard C. Schaeffer, Jr.
Saint Louis, MO 63179-0034                      3345 Blacksmith Rd.
                                                New Tripoli, PA 18066


Ed Litzenberger, President
Litzenberger Excavating, Inc.                   Jamie Dimon, CEO
4456 Durham Rd.                                 Chase Bank, USA
Kintnersville, PA 18930                         270 Park Ave.
                                                New York, NY 10017


Equine Medical Center of Ocala
7107 W. Hwy. 326                                Kenneth C. Frazier, CEO
Ocala, FL 34481                                 Merck, Sharpe, and Dohme
                                                One Merck Drive
                                                PO Box 100
                                                Whitehouse Station, NJ 08889-0100
Financial Recoveries
Attn: Bankruptcy
200 East Park Dr Ste 100
Mount Lurel, NJ 08054                           Kohls/Capital One
                                                Attn: Bankruptcy
                                                Po Box 30285
                                                Salt Lake City, UT 84130
Gary Pederson
3910 Locust Hill Rd.
Taylors, SC 29687
                                                Litzenberger Excavating, Inc.
                                                4456 Durham Rd.
                                                Kintnersville, PA 18930
Gilbert S. Kahn, Dean
School of Veterinary Medicine
New Bolton Center
382 W. Street Rd.
Kennett Square, PA 19348
Case 19-12624-jkf      Doc 47    Filed 10/10/19 Entered 10/10/19 22:39:13         Desc Main
                                 Document      Page 3 of 5



LVNV Funding, LLC                               Quality Asset Recovery
c/o Resurgent Capital Services                  Attn: Bankruptcy
PO Box 10587                                    Po Box 239
Greenville, SC 29603-0587                       Gibbsboro, NJ 08026



Marjorie Pederson                               Randy Wardlow, Financial Mgr.
3910 Locust Hill Rd.                            Equine Medical Center of Ocala
Taylors, SC 29687                               7107 W. Hwy. 326
                                                Ocala, FL 34481


Merck Sharp & Dohme Fed'l CU
335 West Butler Ave.                            Rushmore Loan
Chalfont, PA 18914-2329                         c/o Jill Manuel-Coughlin, Esq.
                                                8 Neshaminy Interplex, Ste. 215
                                                Trevose, PA 19053

Merck Sharpe & Dohme F
Pob 4 Wp53f 102
West Point, PA 19486                            Rushmore Loan Servicing
                                                c/o Romano, Garubo & Argentieri
                                                Counselors at Law, LLC
                                                52 Newton Ave., PO Box 456
Patricia Kim Tucciarone                         Woodbury, NJ 08096
262 Hampshire Dr.
Perkasie, PA 18960

                                                Santander Consumer USA
                                                Attn: Bankruptcy
Powers Kirn LLC                                 Po Box 961245
8 Neshaminy Interplex Dr #215                   Fort Worth, TX 76161
Trevose, PA 19053



PYOD, LLC                                       Scott Kemp
Resurgent Capital Services                      3345 Blacksmith Rd.
PO Box 19008                                    New Tripoli, PA 18066
Greenville, SC 29602-9008
Case 19-12624-jkf     Doc 47      Filed 10/10/19 Entered 10/10/19 22:39:13      Desc Main
                                  Document      Page 4 of 5



Small Business Admininistration                  Todd McCracken, President and CEO
Treasury Offset Office                           US Small Business Association
2 North 20th St. Ste. 320                        409 3rd St. SW
Birmingham, AL 35203                             Washington, DC 20416



Scott Powell, CEO                                Sonny Perdue, Secretary of Agriculture
Santander Consumer USA                           US Department of Agriculture
824 North Market St., Ste. 100                   1400 Independence Ave. S.W.
Wilmington, DE 19801                             Washington, DC 20250



Sovereign Bank                                   U.S. Bank National Association et seq.
Two Aldwyn Center                                c/o Powers Kirn, LLC Pennsylvania Office
East Lancaster Ave. & Aldwyn Lane                8 Neshaminy Interplex Drive Suite 215
Villanova, PA 19085-1420                         Trevose, PA 19053-6980



                                                 U.S. Bank National Association Et Seq.
Sovereign Bank                                   c/o Jill Manuel-Coughlin, Esquire
c/o Jeffrey L. Goodman, Esq.                     Eight Neshaminy Interplex Drive, Suite 2
20-536-ARO                                       Trevose, PA 19053-6933
Two Aldwyn Center
Villanova, PA 19085-1420

                                                 University of Pennsylvania New Bolton Cr
                                                 c/o Edward L. Berger, Esquire
Sovereign Bank                                   Gordin & Berger, P.C.
75 State Street                                  1760 Market Street, Ste. 608
Boston, MA 02109                                 Philadelphia, PA 19103-4199



Terry L. Smith, CEO                              University of Pennsylvania New Bolton Ct
Rushmore Loan Servicing                          c/o Gordin & Berger
15480 Laguna Canyon Rd.                          1760 Market St. Ste. 608
Irvine, CA 92618                                 Philadelphia, PA 19103
Case 19-12624-jkf      Doc 47     Filed 10/10/19 Entered 10/10/19 22:39:13           Desc Main
                                  Document      Page 5 of 5



US Bank NA                                          Wells Fargo Dealer Services
c/o Powers Kirn & Associates LLC                    Attn: Bankruptcy
Eight Neshaminy Interplex Ste. 215                  Po Box 19657
Trevose, PA 19053                                   Irvine, CA 92623



US Bank National Assoc., Trustee                    Gregory David, Chief of Civil Division, or
for the RMAC Trust, Series 2016-CTT                 Acting Civil Process Clerk
c/o Rushmore Loan Mgmt. Services                    United States Attorney’s Office
PO Box 52708                                        615 Chestnut St., Ste. 1250
Irvine, CA 92619-2708                               Philadelphia, PA 19106


                                                    Gregory David, Chief of Civil Division, or
US Department of Agriculture                        Acting Civil Process Clerk
1400 Independence Ave., S.W.                        United States Attorney’s Office
Washington, DC 20250                                504 W. Hamilton St., #3701
                                                    Allentown, PA 18101


Vincenzo Tucciarone, Sr.
5702 Limeport Pike                                  Office of the Attorney General
Coopersburg, PA 18036-9488                          441 4th St. N.W.
                                                    #1100
                                                    Washington, DC 20001


      PLEASE TAKE NOTICE, pursuant to Federal Rule of Civil Procedure 45, that David W.

Tidd, Esquire intends to serve a Subpoena, in the form attached hereto, on David Swirczewski on

October 10, 2019 or as soon thereafter as service may be effectuated.




Dated: October 10, 2019                             By:    /s/ David W. Tidd, Esq.
                                                    David W. Tidd, Esquire
                                                    Attorney for Debtor
                                                    656 Ebersole Road
                                                    Reading, PA 19605
                                                    Phone: 610-838-8700
                                                    Fax:    610-743-8676
                                                    Email: bankruptcy@davidtiddlaw.com
